EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Bruinsma et al. discloses a distance sensor (Figs. 7-12 item 30) for estimating a distance to a surface of an object (W), the distance sensor comprising: 
a micro electric mechanical system (MEMS) comprising: a MEMS device having a surface, denoted as a MEMS sensor surface (43), arranged opposite the surface of said object (W), and 
a MEMS driver that generates an alternating current (ac) driving signal causing the MEMS sensor surface to vibrate (Figs. 7-12, see also paragraph [0101]); 
detector that determines value of a property of a dynamic behavior of the MEMS (paragraphs [0090]-[0116] wherein teaches pressure waves are used to determine a height map).
However, Bruinsma et al. does not teach a processing device that provides, based on the value of the property, an estimate of an average distance from a measurement of the dampening of the MEMS sensor surface, as a measured distance between the MEMS sensor surface and the 
Accordingly, the prior art fails to teach or fairly suggest a distance sensor for estimating a distance to a surface of an object requiring “a processing device that provides, based on the value of the property, an estimate of an average distance from a measurement of the dampening of the MEMS sensor surface, as a measured distance between the MEMS sensor surface and the surface of the object”, in the combination required by the claim.

With respect to claims 7 and 15, Bruinsma et al. discloses an alignment system / method for positioning and/or keeping a first object at a controlled distance with respect to a second object (Figs. 7-12 item 30), the alignment system comprising: 
a distance sensor (30) for estimating a distance to a surface of an object, the distance sensor comprising: a micro electric mechanical system (MEMS) comprising: a MEMS device having a surface (43), denoted as a MEMS sensor surface, arranged opposite the surface of said object (W), and 
a MEMS driver that generates an alternating current (ac) driving signal causing the MEMS sensor surface to vibrate (Figs. 7-12, see also paragraph [0101]); 
a detector that determines a value of a property of a dynamic behavior of the MEMS (paragraphs [0090]-[0116] wherein teaches pressure waves are used to determine a height map); and 
an object stage that holds the first object or the second object, wherein a surface of the first object is at a distance over a surface of the second object; an object stage actuator 
However, Bruinsma et al. does not teach a processing device that provides, based on the value of the property, an estimate of an average distance from a measurement of the dampening of the MEMS sensor surface, as a measured distance between the MEMS sensor surface and the surface of the object and it does not appear to be obvious why one of ordinary skill in the art would modify Bruinsma et al. such that distance is estimated from a measurement of the dampening of the MEMS sensor surface, see pages 6-13 of the remarks.
Accordingly, the prior art fails to teach or fairly suggest a distance sensor for estimating a distance to a surface of an object requiring “a processing device that provides, based on the value of the property, an estimate of an average distance from a measurement of the dampening of the MEMS sensor surface, as a measured distance between the MEMS sensor surface and the surface of the object”, in the combination required by the claim.

Claims 2-6, 8-14 and 16-21 are allowable by virtue of their dependency on claim 1 and 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Degertekin [US 2007/0089496 A1]
Bruinsma et al. [US 7,391,676 B2]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882